MANNING, J.
The charge excepted to in this cause was excepted to as a whole, and was the main charge given by the court of its own motion to the jury. It consisted in fact of several separate charges, or instructions ; some of which were undoubtedly correct. Only one of them is here objected to as erroneous. A general exception to such a charge does not authorize this court to examine it in order to find error. The attention of the court below should have been called by the exception to the particular instruction upon which the allegation of error was intended to be predicated. Cohen v. The State, in MS.
2. The charge asked by defendant of the court and refused, was properly refused. The evidence shows that the offence of which the appellant was convicted was the carrying of a pistol concealed; and that this was done, or the discovery made that he was so carrying a pistol, at five o’clock in the evening, near the post-office on Royal Street, in Mobile. That he had armed himself with the pistol the night before after midnight, because he was then about to go, in the course of his business, into a dangerous locality in which he had good reason to apprehend an attack, and so had the pistol casually, later in the day, in his pocket, constitutes no sufficient reason for his acquittal.
In Eslava v. The State (49 Ala. 355), this court held that the right to carry a pistol, or other weapon concealed, for any of the reasons mentioned in the statute, was coextensive only with the necessity or occasion on which the right depended. *391The courts and juries should not be facile in receiving excuses for violations of this important section of the Criminal Code.
The judgment of the city court is affirmed.